UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-52928 CUSIP NUMBER: 320697 105 (Check One): [X] Form 10-K[ ] Form 20-F[ ] Form 11-K[ ] Form 10-Q[ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: July 31, 2011 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION FIRST LIBERTY POWER CORP. Full Name of Registrant Former Name if Applicable 7251 W. Lake Mead Blvd., Suite 300 Address of Principal Executive Office (Street and Number) Las Vegas, NV89128 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-K for the period ended July 31, 2011 will not be submitted by the deadline due to a situation whereby as a result of workload exceeding the capacity of available management and external personnel, additional time is required to complete the preparation of our financial statements and for our independent auditors to review the Form 10-K.The Company expects to submit its filing within the extension period. 1 PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Don Nicholson 709-1196 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [ X]No [ ] The Company will report no revenues for the comparative years ended July 31, 2011 and 2010, and for the period from inception (March 28, 2007) to July 31, 2011. The Company expects to report substantially increased operational expenditures totaling approximately $1,200,000 (2011) as compared to $368,825 (2010).The increase is predominantly attributable to an increase to consulting fees paid by the issuance of shares of common stock during the current fiscal year, an increase in exploration expenditures during the current fiscal year, and an increase in amounts paid for investor relations activities during the current fiscal year.In addition, the Company expects to report a gain on the disposal of certain mineral optionrights of approximately $135,000 during the current fiscal year, with no comparative figures for the fiscal year ended 2010.In addition there was a substantive increase to interest expenses incurred year over year. It is anticipated the net loss for the fiscal year ended July 31, 2011 will total approximately $1,100,000 as compared to $383,203 for the prior fiscal year. FIRST LIBERTY POWER CORP. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 31, 2011 By: /s/ Don Nicholson Name: Don Nicholson Title: President ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
